Exhibit 99.1 Quotient Limited Reports Second Quarter Fiscal 2016 Financial Results · Substantial progress on the commercial scale up of MosaiQ™, our next-generation automation platform for transfusion diagnostics · Prototype MosaiQ™ instrument receives positive customer response at 2eeting held in late October · If licensed for sale, we continue to anticipate commercial launch of MosaiQ™ in the second half of 2016 in Europe and the second half of 2017 in the United States · Product sales of $4.3 million in 2QFY16, exceeding guidance
